Per Curiam : This is a controversy in regard to the ownership of certain ivheat claimed by the plaintiff as the purchaser under an execution, and by the defendant as purchaser from the defendant in the execution. The case was submitted to the jury without instructions, and they found for the plaintiff. There is one fact which, of itself, is fatal to the plaintiff’s claim, without considering other questions. The constable’s sale was held at the hotel in the village of Alhambra, two miles distant from the field where the wheat was. Such sales are against the policy of the law, and void. The property sold must be present, ivhere it can be seen by the bystanders, and in the custody of the officer. Herod v. Bartley, 15 Ill. 58; Crepon v. Stout, 17 Johns. 116. The judgment is reversed and the cause remanded. Judgment reversed.